          Case 2:19-cv-08551-DDP-PLA Document 2 Filed 10/03/19 Page 1 of 1 Page ID #:139
  \~AME, ADDRESS, ANll'fELEPHONF. Nli;~IBER OF AT"CORNEY(S)                                                       FILED
  OR OF PARTY APPEARING N PRO PER




                                                                                                         20f9 QCT -3 PM 3~ 24
                                                                                                                     ~..,_ _ . .
                                                                                                           _~ r            .. .
                                                                                                                 . _ __.    ---
  ATTORNEYS)FOR:

                                                  UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                       CASE ;NUMBER:

                                                 k

                                       v.
                                                                    Plaintiffs)
                                                                                        C V1 ~0                            ~~-OoP~~~
                                                                                                       CERTIFICATION AND NOTICE
    t~ 5L-1'-l;~v ~ 1 N C J 1,~~~i i 1 {-}1}j F~                                                         OF INTERESTED PARTIES
                                                 Z l f~r~ ~-'Ci~~,a,~
    ~ l.;~Ct~`1~fr= ~Ik~ i~ t~iv J           ~ i - j ~~ i /vi~~-i.t ~ye~~dant(s)                             (Local Rule 7.1-i)


TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for          .S,~ ~~~ ~ L. L~'A'~1<-~-~~ ; 1~`s ~~~' ~~'~~-
orparty appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
orrecusaL
                (List the names of all such parties and identify their connection and interest. L'se additional sheet if necessary.)

                               PARTY                                                            C4~NNECTION /INTEREST
                                                                                                                    ~.
                                           f~~:-                                                       i~t=~N~~`~r~ ,_
            i.~N i)c~~-C~ ~ >~.= ~~.~ ~~ ~
            __         _ r                                                                             ~7~~ ~~ i?~;~v,
                           r~               r-                                                          ~„~ ,F.~r~ ~ja',
             _~ ,~1,;1




                                                                              v-,~ ,
                       .~, . ,_ , ~
                c_:     A~~
          Date                                                  Signa



                                                                Attorney of record for (or name of party appearing in pro per):

                                                                      .̀i ~        ~                               !




CV-30 (05/13)                                               NOTICE OF INTERESTED PARTIES
